DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (9,017,922).
Hatakeyama et al disclose a resist composition comprising a base polymer and a basic compound having the following general structure:


    PNG
    media_image1.png
    334
    295
    media_image1.png
    Greyscale

In the formula, p is 2, and one R2 is H, with the other being a group having an ester bond, the instant X is a hydrocarbon group (exemplified compounds include methyl and ethyl groups, see examples below), the instant aryl group may have multiple substituents, including halogen, alkyl, alkoxy, -OH. While the reference demonstrates F substituents, one of ordinary skill in the art would have envisaged employing any halogen, including I. Examples of similar compounds appear below, and when the reference R1 is –alkyl-aryl, with one substituent being I and the other being F, -OH, alkyl, or alkoxy as shown below, the reference compound would fall within the scope of the instant formula (A) (instant claim 1):

    PNG
    media_image2.png
    305
    199
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    299
    192
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    344
    184
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    408
    202
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    195
    206
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    195
    246
    media_image7.png
    Greyscale

The reference material further comprises a base polymer having units as instant claimed in the instant claims 5 and 9 (see reference claims 2 and 7). The material also includes a solvent, sulfonium acid generator, and a surfactant (see examples and claims 6, 8, column 135, lines 10-50; instant claims 2-4, and 10). 
The resist composition may be a positive resist having an additional amine compound (quencher), or negative resist including a crosslinker and may not comprise acid labile group-containing polymer (column 133, lines 39-48, column 134, lines 51 to 67, column 136, lines 51-57;instant claims 6-8 and 11).
The process of forming a pattern includes the steps as step forth by the instant claims 12-14:

    PNG
    media_image8.png
    137
    334
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    51
    351
    media_image9.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the compound and material of the reference, choosing as the halogen substituent, an I atom, wherein the resultant compound and material would also meet the limitations of the instant claims.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cusic (2,714,594).
Cusic discloses an amine compound having a structure similar to that as instantly claimed as (A’) in the instant claim 15. 


    PNG
    media_image10.png
    281
    294
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    165
    308
    media_image11.png
    Greyscale

In the reference formula, Q is a heterocycle formed by R3, the –COO-alkylene- group is the instant X, and halogen is I, with B being selected from a group comprising halogen and lower alkyl, falling within the scope of the instant R1.

    PNG
    media_image12.png
    127
    313
    media_image12.png
    Greyscale

Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the compound of Cusic, wherein the compound include at least two substituents on the phenyl ring, with the halogen being I, and the other being one of alkyl, of a halogen other than I, wherein the resultant compound would also meet the limitations of the instant claim 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722